            Case 5:21-cv-03075-VKD Document 1-1 Filed 04/27/21 Page 1 of 23
                                                                                Illlll llllllll Ill lllll lllll lllll lllll lllll 111111111111111111111111111111111
                                                                                                              US006782211Bl

(12)   United States Patent                                                              (10)   Patent No.:     US 6, 782,211 Bl
       Core                                                                              (45)   Date of Patent:     Aug. 24, 2004


(54)    CROSS POLARIZATION INTERFACE                                                 "Design of a Terrestrial Cross POL Canceler," Michael L.
        CANCELER                                                                     Steinberger, Bell Laboratories, Holmdel, NJ 07733, pp.
                                                                                     2B.6.1-2B.6.5.
(76)    Inventor:       Mark T. Core, 738 Royal Stewart Dr.,                         "An IF Cross-Pol Canceller for Microwave Radio Sys-
                        Placentia, CA (US) 92870                                     tems," James W. Carlin et al., IEEE Journal on Selected
                                                                                     Areas in Communications, vol. SAC-5, No. 3, 4/87, pp.
( *)    Notice:         Subject to any disclaimer, the term of this
                                                                                     502-514.
                        patent is extended or adjusted under 35
                        U.S.C. 154(b) by 0 days.                                     "Polarization-State Control Schemes for Heterodyne or
                                                                                     Homodyne Optical Fiber Communications," T. Okoshi,
(21)    Appl. No.: 09/434,213                                                        IEEE, Journal of Lightwave Tech., vol. LT-3, No. 6, 12/85.
                                                                                     "Electrooptic Guided-Wave Device for General Polariza-
(22)    Filed:          Nov. 4, 1999                                                 tion Transformations," R.C. Alferness, IEEE Journal of
                  Related U.S. Application Data                                      Quantum Electronics, vol. QE-17, No. 6, 6/81, pp. 965-969.
(60)    Provisional application No. 60/107,123, filed on Nov. 5,                     "Equivariant Adaptive Source Separation," Jean-Francois
        1998.                                                                        Cardoso, IEEE Transactions on Signal Processing, vol. 44,
(51)    Int. Cl.7 ................................................ H04B 10/00        No. 12, 12/96, pp. 3017-3030.
(52)    U.S. Cl. ........................ 398/205; 398/204; 398/207                  "On Blind Beamforming for Multiple Non-Gaussian Sig-
(58)    Field of Search ................................. 359/192, 122,              nals and the Constant-Modulus Algorithm," J. Sheinvald,
                         359/190, 142, 193; 398/202, 204, 205,                       IEEE Transactions on Signaling Processing, vol. 45, No. 7,
                                                                      208, 65        7/98.
                                                                                     "An Efficient Technique for the Blind Separation of Com-
(56)                        References Cited                                         plex Sources," Jean-Francois Cardoso et al., 1993 IEEE, pp.
                   U.S. PATENT DOCUMENTS                                             275-279.

       3,752,992   A    *    8/1973   Fluhr .......................... 398/65                          (List continued on next page.)
       3,971,930   A    *    7/1976   Fitzmaurice et al. ........ 398/213
       4,718,120   A    *    1/1988   Tzeng ........................ 398/204        Primary Examiner-Jason Chan
       4,856,093   A    *    8/1989   Mohr ......................... 398/204        Assistant Examiner-Agustin Bello
       5,003,626   A    *    3/1991   Kuwahara et al. .......... 398/204
       5,023,948   A    *    6/1991   Smith ......................... 398/185
                                                                                    (74) Attorney, Agent, or Firm-Blakely Sokoloff Taylor &
       5,111,322   A    *    5/1992   Bergano et al. ............... 398/74         Zafman LLP
       5,323,258   A    *    6/1994   Tsushima et al. ........... 398/203
                                                                                     (57)                         ABSTRACT
       5,388,088   A    *    2/1995   Gans et al. ................... 398/65
       5,608,560   A    *    3/1997   Abram et al. ............... 398/185           Implemented in both coherent and non-coherent optical
       5,742,418   A    *    4/1998   Mizutani et al. ............ 398/184
                                                                                     systems, a receiving device including a cross polarization
       5,844,950   A    *   12/1998   Aono et al. ................. 375/229
       6,310,707   Bl   *   10/2001   Kawase et al. ............. 398/119
                                                                                     interference canceler (XPIC) is described. For these
       6,492,800   Bl   *   12/2002   Woods et al. ................. 324/96          embodiments, the XPIC optimizes bandwidth efficiency of
                                                                                     an optical communication link by enabling the reconstruc-
                    OIBER PUBLICATIONS                                               tion of two optical signals transmitted with generally
"Cross Polarization Interference Canceller for QAM Digital                           orthogonal polarization states and routed over a single fiber
Radio Systems W/Asynchronous Clock and Carrier Sig-                                  optic transmission medium in the same frequency band.
nals;" B. Lanki, Transmission Systems, Radio Relay Design
pp. 0523/9.                                                                                            37 Claims, 7 Drawing Sheets


                                                               ----------·----------------------------------~------·
                                                                                                                                                        '
                                                                                     RECEIVING DEVICE                         JJlQ.

                                           235~
         TRANSMITTlNG
            DEVICE
              210
                                                                  310
                                                                                                              §s1(t)RCVR
                                                                                                                     360
                                                                                                        340_}
                                                              ----------------------------------------------~-------
         Case 5:21-cv-03075-VKD Document 1-1 Filed 04/27/21 Page 2 of 23


                                                  US 6,782,211 Bl
                                                           Page 2



                OIBER PUBLICATIONS                              "Polarization Control for Coherent Fiber-Optic Systems
                                                                Using Nematic Liquid Crystals," S.H. Rumbaugh, IEEE
"Moment Characterization of Phase Noise in Coherent Opti-
                                                                Journal of Lightwave Technology, vol. 8, No. 3, 3/90, pp.
cal Systems," G.L. Pierobon, IEEE Journal of Lightwave
                                                                459-465.
Technology, vol. 9, No. 8, 8/91, pp. 996-1005.
"The Statistical Properties of Phase Noise," D.J. Bond, BR      "Fast Automatic Polarization Control System," F. Heismann
Telecom Technol J vol. 7 No. 4 10/89, pp. 12-17.                et al., IEEE Photonics Technology Letters, vol. 4, No. 5,
"Characterizing Filtered Light Waves Corrupted by Phase         5/92, pp. 503-505.
Noise," G.J. Foschini et al., IEEE Transactions on Informa-
tion Theory, vol. 34, No. 6, 11/88, pp. 1437-1448.              "Modulation and Demodulation Techniques in Optical Het-
"Modulation and Detection Characteristics of Optical Con-       erodyne PSK Transmission Systems," T. Chikama et al.,
tinuous Phase FSK Transmission System," K. Iwashita,            IEEE Journal of Lightwave Technology, vol. 8, No. 3, 3/90.
IEEE Journal of Lightwave Technology, vol. LT-5, No. 4,
4/87.                                                           "Polarization Independent Coherent Optical Receiver," B.
"The Effect of Crosstalk and Phase Noise in Multichannel        Glance, IEEE Journal of Lightwave Technology, vol. LT-5,
Coherent Optical DPSK Systems With Tight IF Filtering,"         No. 2, 2/87, pp. 274-276.
G. Jacobsen et al., IEEE Journal of Lightwave Technology,       "Polarization Fluctuations in a Single-Mode Optical Fiber,"
vol. 9, No. 11, 11/91, pp. 1609-1617.
                                                                T. Imai et al., IEEE Journal of Lightwave Technology, vol.
"A Dual-Detector Optical Heterodyne Receiver for Local
                                                                6, No. 9, 9/88, pp. 1366-1375.
Oscillator Noise Suppression," G. L. Abbas et al., IEEE
Journal of Lightwave Technology, vol. LT-3, No. 5, 10/85,       Polarisation Stability in Long Lengths of Monomode Fibre,
pp. 1110--1122.                                                 Electronics Letters 25th Nov. 1982, vol. 18, No. 24, pp.
"Preservation of Polarisation Orthogonality Through a Lin-      1058-1059.
ear Optical System," Electronics Letters 3rd Dec. 1987, vol.
23, No. 25, pp. 1365-1366.                                      "Phase Noise and Polarization State Insensitive Optical
"First Heterodyne Receiver Frontend Module Including a          Coherent Systems," S. Betti et al., IEEE Journal of Light-
Polarization Diversity Receiver OEIC on InP," M. Hama-          wave Technology, vol. 8, No. 5, 5/90, pp. 756-767.
cher et al., IEEE Photonics Technology Letters, vol. 7, No.
2, 2/95.                                                        * cited by examiner
             Case 5:21-cv-03075-VKD Document 1-1 Filed 04/27/21 Page 3 of 23




                                                                                                        d
                                                                                                        •
                                                                                                        'J'J.
                                                                                                        •


l(t) Q(t)                                                        ~140
                                       r--------------------------------
                                       : DBORl                  -t-


                  ~L(t)
                                       I

                                       'I
                                       I
               /35J'                   I

                          120
                                       I
                                                                                                 I(t)
                                       ·--------------------------------4
                                       ·--------------------------------~
                                                                               i 3(t)   DEMOD
                                       !DBOR2                           :
                                                                               t         1JJJ.   Q(t)

                                                                                \. 160



                                       'I
                                       I


            Figure 1                   I
                                       I
                                       I
                                       I                                   I

            Prior Art                  ·---------------------------------
                                                                      ~150
                          Case 5:21-cv-03075-VKD Document 1-1 Filed 04/27/21 Page 4 of 23




    ·----------------~----------------------------.
    :'                                b,(t)                            .
                                                                       I
                                                                                                                                           d
                                                                                                                                           •
                                                                                                                                           \JJ.
                                        or                                                                                                 •
                                 12(t) and Q 1(t)                              ?"235
             215~                         :

          §Ll(t) ••••.•               MOD               PC    ~T (t)
           ~-+-Ol<--t-i:>I                                    1--~--.--~'--~~

                           '•,         ll_Q       &Tl   230




                                              .                                     IFigllltre 2
                                       h2(l)
                                        or
                                  12(t) and Q2(t)

               TRANSMITTING DEVICE 21Q                                     I


         ----·-------------------------------~--------'


                                                                                ----------·-------------------~--~-------------------'
                                                                                            RECEIVING DEVICE 30Q                     't'

                                                               235~


JFigaare 3
                                                                                 310
                                                                                                                             b2(t)   .,
                                                                                                                                      '
                                                                                                                                      I
                                                                                                                                      I

                                                                                                                                      '
                                                                                                                                      I
                                                                                                                                      I
                                                                                                                                      I

                                                                                --~----------·---------------------------------------'
                         Case 5:21-cv-03075-VKD Document 1-1 Filed 04/27/21 Page 5 of 23




                                                                                                                              ~
                                                                                                                              •
           XPIC 320                                                                  XPIC 320                                 00
                                                                                                                              •

                 w 11 (ro)
•        -...    FILTER L.r.\
                         .. ,-;,1
                                             ...
                                              ~                        '    ....       W II
                                                                                     COEFF.     ...... \:          ........
                                                                                                            ~
                   1.00      ',..                                                                      ~,..
                                                                                       400

               2 w ,(ro)                                                               w
         ... FILTER                                                                        21
    ..
         r-
                                                                             .....   COEFF.
                   410                                                                410

                 w 12(ro)
          .
          ...-   FILTER                                                     ....
                                                                                      W12
                                                                             .. COE FF.
                   420                                                                 420

    .     ...
                 w 22 (ro)
                              ....
                                     ,   ,   ......                                    W22                   u
~
         ... FILTER           ...                                      '    ......   COE FF.         .....
                                                                                                     ...         ......
                   430                                                                 430



Figure4A                                                                   Figure4B
             Case 5:21-cv-03075-VKD Document 1-1 Filed 04/27/21 Page 6 of 23




                                                                                                              d
                                                                                                              •
                                                                                                              \JJ.
                                                                                                              •




                         310



JFigltlJre 5



                   235~

TRANSMITTING     §r(t)
                               .
                               : ~----------------------------------------------···--------·------------.
                               •       '
                               : € (t) '•,,
                                                    RECEIVING DEVICE 200
                                                                                                         .
                                                                                                         :
                                                                                                         •
                                                                                                          •
   DEVICE
     2111.
                               : _,
                               1~l (t)
                                              . '·...     DBOR i,(t) IDEMODI :
                                                           £1.Q            930        XPIC
                                                                                                 J,(t)
                                                                                                 Q (t)
                                                                                                         i
                                                                                                   1


                                                         DBOR iz(t} DEMOD
                               •
                               ••                       . 920        WJ.
  FiglllJre 9
                               I


                               L------·----------------------------------------------------------------
                      Case 5:21-cv-03075-VKD Document 1-1 Filed 04/27/21 Page 7 of 23




                                                                                                                                         ~
                                                                                                                                         •
                                                                                                                                         00
                                                                                                                                         •
                        r··--·-···----------------------------······----------------------------------------------------------

                       ·                                                               r
                        1                                                                                                            I
                        I                                                                                                            I
                        : RECEIVING DEVICE 600                                                                                       :


                                                                                                                                     i
                        I                                  -                                                                         I




                                                                                             6-0S

                                                                          r--------------------------.                               •
               235~               620                                                                                                I

                                                                          :        DBORl      635       :
                                   ~              610
TRANSMITTING ~T(t)                 ~s(t)      •
             1--~-------.-~~~~--t--C!l<'.'"""'-t-~~~                   ........ot--.
                                                                                                +645i
   DEVlCE                                         '··...                                            d   ii,(t)


                                                               '·.'•
                                                                                                                 XPIC
                            630         625


                                                                                                                        iit) DEMOD
                                                                                                        I


                                                                                                        ••'
                                                                                                        I
                                                                                                        I


                                                                                                        ''
                                                                                                        •'•
                                                                                  DBOR2       650       :
                                                                           '---------~-----~----------·                              I

                            ----------------------------------------#--~·--------------------------------------------·-----------'


                      Fig!Jllre 6
    Case 5:21-cv-03075-VKD Document 1-1 Filed 04/27/21 Page 8 of 23


U.S. Patent        Aug. 24, 2004                Sheet 6 of 7               US 6, 782,211 Bl




                                                                2



                                                                -'-   _,
                                                                            OQ
                                                                             ~
                                                                      ~     ::
                                                                "'
                                                                            -~
                                                                            ~




         ·~
              .g     ~
                            ..!          ..Cl      ~o     's:
                                                                0



                                  ue.




                                                                ...


         .
         2
               -
              "o     "~     "!           .!        '!-
                                                     2    2
                                                                0



                                  '138
                  Case 5:21-cv-03075-VKD Document 1-1 Filed 04/27/21 Page 9 of 23




                                                                                                                ~
                                                                                                                •
                                                                                                                \J'J.
                                                           :
                                                                                                                •
                                                                               FILTER 400
                                                                               w r(ro)
FILTER 400                                                        .......   (equiv. lowpass ~            ~




                                                                                                         ""
                                                                               filter)            j ..


              wr(ro)
                                                                               wi(oo)
                                                                  •... (equiv. lowpass
                           n·
     lo

                           +      ...                                          filter)
                           a
                                                                               w i{ro)
I   90°   I                                                       ....
                                                                  - (equiv. lowpass
     I        w i(ro)
                                                                               filter)

                                                                               w ,(ro)            +H
                                                                   - (equiv. lowpass
                                                                   ..-                      + .... "'
                                                                                              r
                                                                                                         ....
                                                                                                         r


                                                                               filter)


      Figure JOA                                                Figure JOB
         Case 5:21-cv-03075-VKD Document 1-1 Filed 04/27/21 Page 10 of 23


                                                     US 6,782,211 Bl
                              1                                                                   2
        CROSS POIARIZATION INTERFACE                                 sensitive, however, and only the component of ~(t) 130 with
                  CANCELER                                           the same polarization as ~L(t) 135 is detected.
                                                                        The frequency of the LO laser is adjusted such that the
           CROSS-REFERENCES TO REIATED                               difference between the optical LO frequency and the carrier
                       APPLICATIONS                                5 frequency of ~(t) is equal to the desired intermediate carrier
   This application claims the benefit of U.S. Provisional           frequency wIF of the DBOR output current. A demodulator
Patent Application No. 60/107,123 filed Nov. 5, 1998.                170 then demodulates the IF signal and recovers the base-
                                                                     band information bearing waveforms I(t) and Q(t).
                       BACKGROUND                                       More specifically, the x component of ~(t) is routed to
                                                                  10
   1. Field                                                          DBOR     140 and the y component is routed to DBOR 150.
                                                                     Each DBOR 140 or 150 includes, for example, a directional
   The present invention relates to the field of fiber optics. In    coupler and photodiodes connected in series. The x compo-
particular, the present invention constitutes a cross-               nent of ~L(t) is also routed to DBOR 140 and the y
polarization interference canceler (XPI C) and its corre-            component is routed to DBOR 150. If the polarization state
sponding method of operation that optimizes bandwidth 15 of ~L(t) is adjusted to be linearly polarized at forty-five (45)
efficiency over an optical fiber transmission medium and             degrees with respect to the x axis, then DBOR 140 will
mitigates dispersion effects or any loss of optical field            respond with an electrical current (referred to as "i1 (t)")
orthogonality incurred during propagation through the opti-          having a magnitude that is proportional to the x component
cal fiber.                                                           of ~(t) 130, and DBOR 150 will respond with a current
   2. Related Art                                                 20
                                                                     (referred to as "iit)") having a magnitude that is propor-
   Due to increased demand for fast data transmissions,              tional to the y component of ~(t) 130 and having the same
optical communication networks are being utilized more               phase as i 1 ( t).
frequently. Normally, a fiber optic communication link                  The output electrical currents of DBORs 140 and 150 are
includes a set of transceivers coupled together by optical           combined to produce a resultant electrical signal current 160
fiber supporting one or more fiber optic transmission chan- 25 (referred to as "iit)"). Thus, since any polarization state can
nels. Each transceiver includes a transmitter and receiver.          be resolved into x and y components, polarization diversity
The transmitter converts an electrical signal to a single            receiver 100 will respond to a received optical signal field
optical signal, which is applied to a fiber optic transmission       with arbitrary polarization. Although polarization diversity
medium. The receiver converts the optical signal back to an          receiver 100 is able to detect a received optical signal field
electrical signal, which may be routed through electrical 30 with arbitrary polarization, it fails to take advantage of the
wire or processed by a computer for example.                         potential to transmit independent optical signals across the
   Typically, the electric field of the received optical signal      optical medium in the same frequency band, but with
has time varying polarization, and the optical receiver must         orthogonal polarization states, and thereby increase the link
either be insensitive to the field polarization, or track the        bandwidth efficiency.
                                                                  35
optical field polarization to recovery the transmitted infor-           Under ideal conditions, two conventional polarization
mation.                                                              tracking receivers (not shown) could reconstruct two
   Referring to FIG. 1, a block diagram of a conventional            received optical signals having fields with orthogonal polar-
coherent fiber optic communication link utilizing a polar-           ization states by tracking the polarization of each signal
ization diversity receiver 100 is shown. This type of receiver 40 field. Theoretically, if the polarization of the optical LO in
is insensitive to the polarization of the received optical           each receiver is adjusted to match the polarization of the
signal field. Receiver 100 includes a pair of polarization           electric field of one of the optical signals, then the other
beam splitters 110 and 120. A first polarization beam splitter       optical signal will be rejected. However, in practice, the
110 receives an, incoming optical signal from the optical            orthogonality of the two optical signal fields would be lost
fiber. This incoming optical signal comprises an electromag- 45 to some extent during propagation through the optical fiber.
netic (EM) plane wave with an electric field 130 (referred to        Therefore, a system having two conventional polarization
as "~(t)") that is amplitude and/or phase modulated with             tracking receivers would incur a signal crosstalk penalty,
information bearing in-phase (I(t)) and quadrature (Q(t))            also known as cross polarization interference (XPI). This
waveforms.                                                           would have adverse effects on the quality and reliability of
   For clarity sake, the horizontal (x) and vertical (y) direc- 50 the optical signaling.
tions are defined to coincide with the polarization axes of the         Besides cross polarization interference, the optical signal
polarization beam splitters at receiver 100. The polarization        may experience chromatic and/or polarization mode disper-
states of the transmitted electric field (referred to as "~r(t)")    sion. In general, dispersion is problematic when a light
and received electric field (~(t)) 130 are assumed arbitrary         pulse, normally associated with a particular period of time,
with respect to the x and y directions.                           55 begins to occupy portions of the time period associated with
   Polarization beam splitter 110 separates received electric        adjacent light pulses. A solution to overcome dispersion
field ~(t) 130 into a horizontal (x) field component and a           involves reducing the transmission length of the optical
vertical (y) field component. These x and y components of            fiber. One way to reduce the transmission length is to place
~(t) 130 are routed into double-balanced optical receivers           regenerative repeaters at selected intervals of the optical
(DBORs) 140 and 150. Polarization beam splitter 120 60 fiber. Regenerators require signal detection, electrical clock
receives an optical signal from a local oscillator (LO) laser,       recovery circuitry, and means of generating a new optical
in particular a non-modulated EM plane wave with an                  signal from the recovered electrical signal. The use of
electric field (~(t)) 135. A "DBOR" is a device that per-            repeaters, therefore, significantly increases the construction
forms the function of an optical mixer, multiplying the              costs for an optical communication network.
optical inputs and removing the resulting high frequency 65             It would therefore be desirable to develop a cross-
components through the inherent bandlimiting of the pho-             polarization interference canceler (XPIC) and a method that
todiodes. This multiplication process is polarization                optimizes bandwidth efficiency over the optical fiber by
         Case 5:21-cv-03075-VKD Document 1-1 Filed 04/27/21 Page 11 of 23


                                                     US 6,782,211 Bl
                              3                                                                   4
enabling two optical signals transmitted in the same fre-          mizes bandwidth efficiency of an optical link by enabling the
quency band but with orthogonal polarization to be recov-          reconstruction of two optical signals transmitted with gen-
ered at the receiver. This could correct for dispersion effects    erally orthogonal polarization states and routed over a single
or any loss of optical field orthogonality incurred during         fiber optic transmission medium in the same frequency
propagation through the optical fiber, and optimally recon-      5 band. The cross polarization interference canceler (XPIC)
struct the information bearing modulation waveforms at the         may also be directed to mitigate the effects of chromatic
receiver.                                                          and/or polarization mode dispersion that currently limit the
                                                                   performance of high data rate optical communication net-
                          SUMMARY
                                                                   works.
    As described herein, implemented in both coherent and 10          Herein, various examples of circuitry and methods of
non-coherent optical systems, exemplary embodiments of a           operation are described. These examples should broadly be
receiving device including a cross polarization interference       construed as illustrative in nature in order to represent the
canceler (XPIC) are shown. For each of these embodiments,          spirit of the invention. Also, certain terminology is used to
the XPIC optimizes bandwidth efficiency of an optical link         describe various embodiments of the link. For example, a
by enabling the reconstruction of two optical signals trans- 15 "signal" is a detectable physical quantity used to convey
mitted with generally orthogonal polarization states and           information for operating or controlling a device. There exist
routed over a single fiber optic transmission medium in the        a variety of signal types, including optical, electrical and the
same frequency band.                                               like. A "device" is hardware and/or software operating to
        BRIEF DESCRIPTION OF THE DRAWINGS                          process, transmit and/or receive signals. Examples of a
                                                                20 device include a computer, a router, a bridge, a modem and
    The features and advantages of the present invention will      the like. A "cross polarization interference canceler" (XPIC)
become apparent from the following detailed description of         is circuitry and/or software designed to at least improve
the present invention in which:                                    bandwidth efficiency of a fiber optic communication link by
    FIG. 1 is a block diagram of a conventional coherent fiber     reconstructing two optical signals that are transmitted with
optic communication link utilizing a polarization diversity 25 generally orthogonal polarization states.
receiver 100.
                                                                      Because cross polarization interference cancellation is a
    FIG. 2 is an exemplary embodiment of a transmitting            form of coherent signal processing, the XPIC must be
device capable of being utilized by either non-coherent or         implemented optically for direct detection fiber optic sys-
coherent systems.                                                  tems. This is because all phase information is lost in the
    FIG. 3 is an exemplary embodiment of an intensity           30
                                                                   optical-to-electrical conversion process of direct detection
modulation direct detection (IM-DD) fiber optic link having        receivers. Since phase information is retained during
a receiving device utilizing an optical XPIC 320.                  optical-to-electrical conversion in a coherent receiver, XPIC
    FIG. 4A is an exemplary embodiment of a frequency              can be implemented either optically or electrically in coher-
dependent, optical XPIC comprised of four complex optical          ent systems. In the context of optical communications, the
                                                                35
filters.                                                           term "coherent" refers to the use of a receiver with an optical
    FIG. 4B is an exemplary embodiment of a frequency              local oscillator (LO) that translates the received optical
independent, optical XPIC comprised of four complex ele-           signal from optical frequencies to either baseband
ments.                                                             (homodyne detection) or to an intermediate frequency
    FIG. 5 is an exemplary implementation of a coherent fiber 40 (heterodyne detection).
optic link having a receiving device utilizing an optical             Herein, four exemplary implementations of optical links
XPIC.                                                              employing a cross polarization interference canceler are
    FIG. 6 is an exemplary implementation of a coherent fiber      shown. In particular, FIG. 3 illustrates an exemplary imple-
optic link having a receiving device utilizing an IF XPIC.         mentation for an intensity modulation direct detection (IM-
    FIG. 7 is a graphical representation of the theoretical     45 DD)    fiber optic system using an optical XPIC; FIG. 5
(dashed) and simulated (solid) bit error rate for a fiber optic    illustrates an exemplary implementation of a coherent
link using binary phase shift keying with varying amounts of       receiving device utilizing an optical XPIC; FIG. 6 illustrates
loss of orthogonality in accordance with FIG. 6 using a            an exemplary implementation of a coherent receiving device
diagonalizer XPIC.                                                 utilizing  an electrical IF XPIC; and FIG. 9 illustrates an
    FIG. 8 is a graphical representation of the theoretical 50 exemplary implementation of a coherent receiving device
(dashed) and simulated (solid) bit error rate for a fiber optic    utilizing an electrical baseband XPIC.
link using binary phase shift keying with varying amounts of                       A Transmit Signal Generation
loss of orthogonality in accordance with FIG. 6 using a
MMSE XPIC.                                                            Referring now to FIG. 2, an exemplary embodiment of a
    FIG. 9 is an exemplary embodiment of a coherent fiber 55 transmitting device capable of being utilized by any of the
optic link having a receiving device utilizing a baseband          exemplary embodiments of FIGS. 3, 5, 6 and 9 is shown. In
XPIC.                                                              one embodiment, the transmitting device is configured to
    FIG. lOA is an exemplary embodiment of a passband              separate the electric field ~Lr( t) of the local oscillator beam
optical or IF filter of FIG. 4A that is appropriate for the        into two orthogonally polarized field components. Each field
passband XPIC of FIGS. 3, 5, and 6.                             60 component     is independently modulated with information
    FIG. lOB is an exemplary embodiment of a baseband              bearing waveforms to produce two modulated optical sig-
filter of FIG. 4A that is appropriate for the baseband XPIC        nals having electric fields ~n(t) and ~72 (t). The two modu-
of FIG. 9.                                                         lated optical signals with orthogonally polarized electric
                                                                   fields are recombined before transmission over the optical
                  DETAILED DESCRIPTION                          65 fiber.
    Certain embodiments of the invention are described to             As shown, transmitting device 210 includes of a local
provide a cross polarization interference canceler that opti-      oscillator (LO) laser having an electric field denoted by
            Case 5:21-cv-03075-VKD Document 1-1 Filed 04/27/21 Page 12 of 23


                                                                           US 6,782,211 Bl
                                           5                                                                                6
~i{t).  In this embodiment, the polarization state of the local
oscillator is adjusted so that the LO power is equally divided                                                              (A.7)
by a polarization beam splitter 215 into orthogonally polar-
ized components. Again, the horizontal (x) and vertical (y)
directions are defined to coincide with the polarization axes 5
of one or more polarization beam splitters at a receiving
device. For generality, the polarization axes of polarization    where the terms "~si'' and "~ 52 " denote Jones vectors and the
beam esplitter 215 are assumed to have an arbitrary orien-       superscript "H" denotes the conjugate transpose of that
tation with respect to the x and y directions.                   vector.
   The outputs from polarization beam splitter 215 are 10
                                                                          B. Effect of the Optical Fiber Transmission
individually modulated with independent information bear-
                                                                                            Medium
ing waveforms by modulators 220 and 225. In the case of
coherent modulation formats, in-phase (Ik(t)) and quadrature        If the optical signal is sufficiently narrowband then the
(QJJ:t)) waveforms may be used for arbitrary amplitude           transfer function of the optical medium will exhibit no
and/or phase modulation. In the case of intensity 15 frequency dependence over the bandwidth of the signal.
modulation, however, a single waveform bk(t) may be used         When this assumption holds, the effect of the fiber optic
by modulators 220 and 225. The resulting modulated optical       medium 235 on the matrix (U) of Jones vectors for the
signals having fields ~n(t) and ~T2(t) are recombined using      transmitted optical fields can be represented as
a polarization combiner 230. Polarization combiner 230
                                                                                                                            (B.1)
produces a transmit optical signal to be routed over an 20
optical fiber transmission medium 235.                           where "T" is a complex 2x2 fiber transmission matrix that
   Suppressing the z dependence and the radial field             accounts for the effect of the fiber optic medium 235 on the
distribution, and neglecting noise, the simplified expression    transmitted signal polarizations, and "V" is a matrix with
for the electric field of the transmitted optical signal, namely columns corresponding to the Jones vectors of the received
~i{t), when applied to optical fiber transmission medium 235 25 optical fields as shown in equation (B.2).
is defined in equation (Al), where
                                                                                                                                                       (B.2)
         ",{t)=Re{ ([ ETxl d'Txlv, (t)+E Tx2ei'Tx2v2(t) ]X+[ ETyl d'Tylv, (t)+
                                                                                                    V=
             ETy2eibTy2v2(t)]Y)dws<+•M«l}.                                       (A.1)

The term "cps(t)" denotes the phase noise of the LO laser of                             30
transmitting device 210 and "v1 (t)" and "vit)" are the
                                                                    When the symbol rate exceeds a few gigahertz (GHz), this
complex envelope representations of the modulating func-
                                                                 narrowband approximation is no longer valid for standard
tions
                                                                 single mode fiber, and the optical medium exhibits signifi-
       vk(t)=ak(t)d"kVl=I,(t)+jQk(t)k=1,2.              (A.2)    cant distortion in the form of chromatic and polarization
                                                              35
For intensity modulation, v(t) is real and has the form          mode dispersion. In this case, the matrix of Jones vectors for
                                                                 the received optical fields is expressed as
         vk(t)=bk(t)k=1,2.                                                       (A.3)
                                                                                                    V(w)=T(w)U,                                        (B.3)
   The polarization states of the independently modulated,
electric field components may be specified by their respec-                              40
                                                                                              where "T(w)" is a 2x2 frequency dependent complex trans-
tive Jones vector as set forth in equations (A.4) and (A.5)                                   mission matrix for the fiber optic medium. Therefore, when
below.                                                                                        the fiber transmission matrix (1) is frequency dependent, the
                                                                                              Jones vectors of the received optical fields are also fre-
                                                                                 (A.4)        quency dependent, and the matrix V(w) has the following
         En=
                             l                                                           45
                                                                                              form:

                                                                                 (A.SJ                                                                 (B.4)
         £72 =
                             l
                                                                                         50
From these Jones vectors, a matrix (U) may be created with                                    In the absence of polarization dependent loss, T( w) is a
columns consistent with the Jones vectors of the two modu-                                    unitary matrix, but in general the fiber transmission matrix
lated field components as shown in equation (A.6).                                            is not unitary.

                                                                                 (A.6) 55                C. Optical XPIC for IM-DD Systems
         U=
                                                                                                 For IM-DD systems implemented with the present
                                                                                              invention, a receiving device would split the received optical
                                                                                              signal having an electric field ~(t) into two orthogonally
Because the polarization state of the transmit LO laser is                                    polarized components ~y(t) and ~y(t). These components
adjusted such that the optical power is equally divided by                               60   would be applied as inputs to an optical XPIC, which would
polarization beam splitter 215 in this embodiment, and                                        perform complex filtering or weighting and subsequent
because splitter 215 divides the local oscillator field into                                  recombining of these inputs to mitigate cross polarization
orthogonally polarized components, the columns of matrix                                      interference (XPI). Namely, each output of the XPIC is an
U are orthogonal, and matrix U is therefore proportional to                                   optical signal with an electric field that has significant
a unitary matrix.                                                                        65   intensity modulation from only one of the originally trans-
   The angle between any two polarization states specified                                    mitted signals. IM-DD receivers would accept the outputs of
by Jones vectors ~51 and ~52 is defined by equation (A.7).                                    the XPIC and produce corresponding electrical signals.
         Case 5:21-cv-03075-VKD Document 1-1 Filed 04/27/21 Page 13 of 23


                                                               US 6,782,211 Bl
                                       7                                                                                     8
   Referring to FIG. 3, an illustrative embodiment of a link
having a receiving device 300 utilizing an optical XPIC 320                                        ffs       H    1          [wu(w) w21(w)l
                                                                                                                                                              (C.6)
is shown. If the x and y directions are defined to coincide                               W(w) = ----;;:;-U T- (w) =          w12(w)    w22(w)

with the polarization axes of the polarization beam splitters
                                                                          5
in the receiver, then the polarization beam splitter 310 acts
                                                                               where the superscript "H" denotes the conjugate transpose
on the received optical signal by separating the optical field
                                                                               of that vector, "P,j' is the average transmitted optical power,
into x and y components. The separated field components                        and "P5 " is the average received optical power
are processed by an optical XPIC 320, and the outputs of the
XPIC are routed to standard intensity modulation direct                   10                                                                                  (C.7)
detection (IM-DD) fiber optic receivers.
   For the special case where the fiber transmission matrix                                    1(2       2      2      2)                                     (C.8)
                                                                                          Ps = 2 EsxJ + EsyJ + Esx2 + Esy2 ·
(1) exhibits no frequency dependence, the outputs of polar-
ization beam splitter 310 include two optical signal compo-               15
nents with electric fields that can be expressed in matrix                        In general, XPIC 320 is comprised of four independent
form as shown in equation (C.1)                                                optical filters 400, 410, 420, and 430 as shown in FIG. 4A.
                                                                               These filters have transfer functions that are specified by the
                                                                               frequency dependent complex elements w 11 (co), w 21 (co),
        Esx(t)
      [ Esy(t)
                 l =Re{[ x
                        0 y
                             ~   ](v[ s1 l+ [n1
                                       (t)
                                     s2(t)
                                               (t) ])}
                                             n2(t)
                                                                  (C.l)
                                                                          20   w 12(co), and w 2 ico) of the XPIC matrix W(co). An exem-
                                                                               plary implementation of a passband filter with complex
                                                                               frequency response is shown in FIG. lOA where "wr(co) A
                                                                               refers to the real portion of the frequency response and
where "s 1 (t)" and "sit)" are the complex representations of                  "w;(co)" refers to the imaginary portion of the frequency
the optical signals                                                            response. Since T(co) is time varying, filters 400, 410, 420,
                                                                          25
                                                                               and 430 are adaptive in order to track this variation. Suitable
                                                                  (C.2)        implementations of adaptive optical filters 400, 410, 420 and
                                                                               430 specified by the elements of equation (C.6) have been
and "n1 (t)" and "nit)" are independent complex white                          demonstrated. One example of a well-known adaptation
Gaussian noise processes resulting from the amplified spon-               30   procedure for these filters is the method of differential
taneous emission (ASE) of the optical amplifiers in the fiber                  steepest descent. Other methods from the theory of blind
optic medium. The one-sided power spectral density of the                      source separation are also appropriate.
ASE produced by each optical amplifier in each polarization                       If XPIC 320 is configured according to equation (C.6),
is given by                                                                    then inputs (~51 (t)&sit)) 330 and 340 to receivers 350 and
                                                                          35   360 are given by
                                                                  (C.3)


                                                                                  [Es1(t)l =Re{[-'         O](·~[s1(t)]                _1{W(w))* [n1(t)])}   (C.9)
                                                                                                              vPs        +F
where "G" is the amplifier gain, "nsp" is the excess spon-                            (t)
                                                                                   £ 52         0          y       s2(t)                          n2(t)
taneous emission factor related to the amplifier noise figure,
and "hv" is photon energy.                                                40
                                                                               or equivalently
   For the general case of a frequency dependent fiber
transmission matrix T( co), the outputs of polarization beam                              fo (t)=Re{ ( VPss 1 (t)+n 3(t)x}                                   (C.10)
splitter 310 are given by
                                                                                          ~so(t)=Re{ ( VPss 2(t)+n 4(t)y}                                    (C.11)
                                                                          45

      [Esx(t)l =Re {[-' O]( F _
                              1{V(w))* [s1(t)l + [n1(t)])} ,      (C.4)        where nit) and nit) are Gaussian distributed noise pro-
       Esy(t)        0 y                s2(t)     n2(t)                        cesses with power spectral density (psd) specified by Nico)
                                                                               and Nico)
                                                                                          N3(w)=lw11(w)l 2N1+lwn(w)l 2N 2                                    (C.12)
or equivalently                                                           50
                                                                                          N4(w)=lw21(w)l 2N,+lw22(w)l 2N2                                    (C.13)


      [Esx(t)l =Re {[-' O]( F _
                              1{T(w))*U [s1(t)l + [n1(t)])},      (C.5)        These results show that the electric field at each output of the
       Esy(t)        0 y                 s2(t)     n2(t)                       optical diagonalizer XPIC 320 consists of a desired signal
                                                                               with additive noise. The diagonalizer XPIC therefore com-
                                                                          55   pletely eliminates cross polarization interference (XPI),
where F- 1 {-} denotes the inverse Fourier transform and *                     polarization mode dispersion (PMD), and chromatic disper-
indicates the convolution operator.                                            sion effects.
1. Diagonalizer XPIC Signal Reconstruction                                        The diagonalizer XPIC solution is particularly useful for
                                                                               analytic purposes since the bit error rate (BER) can be
   Provided that optical fiber transmission medium 235 is
                                                                          60   computed for a receiver with known noise performance.
not perfectly polarizing, the fiber transmission matrix T( co)                 While in practice, XPIC 320 would normally be converged
is nonsingular and the inverse T- 1 (co) will exist. The form of               according to a minimum mean square error (MMSE)
XPIC 320 that will diagonalize the overall link transmission                   criterion, the BER performance with XPIC 320 configured
matrix (e.g., W(co) V(co)) and eliminate all cross polarization                according to the diagonalizer solution has been found to
interference and dispersion effects has a transfer function               65   produce a tight upper bound to the BER performance with
matrix W( co)) proportional to v- 1 ( co) and is therefore rep-                the MMSE solution as described in detail with respect to the
resented by equation (C.6) as follows:                                         intermediate frequency (IF) XPIC implementation.
          Case 5:21-cv-03075-VKD Document 1-1 Filed 04/27/21 Page 14 of 23


                                                                 US 6,782,211 Bl
                                        9                                                                     10
   Of course, it is contemplated that complex matrix coef-               each DBOR is a desired signal plus additive noise. When
ficients w 11 , w 12, w 21 and w 22 as shown in FIG. 4B may              configured according to the diagonalizer solution, the optical
represent the XPIC matrix W without frequency depen-                     XPIC is therefore able to completely eliminate cross polar-
dence. These elements are complex in general, and apply                  ization interference (XPI), polarization mode dispersion
both amplitude scaling and phase shifting to the input 5 (PMD), and chromatic dispersion effects in systems with
waveforms.                                                               coherent optical receivers.
                                                                                       E. IF XPIC With Coherent Systems
          D. Optical XPIC With Coherent Systems
                                                                            In general, when implemented with an IF XPIC, the
   In general, for coherent systems implemented with an                  receiving device may be configured to split the received
                                                                      10 optical signal having an electric field ~s(t) into two orthogo-
optical XPIC, a receiving device would split the received
optical signal having an electric field ~(t) into two orthogo-           nally polarized components ~ (t) and ~ (t), which are
nally polarized components ~y(t) and ~y(t). These compo-                 polarized in the x and y directiori's, respecti:ely. The receiv-
nents would be applied as inputs to an optical XPIC, which               ing device also includes a polarization beam splitter that
would perform complex filtering or weighting, and recom-                 produces x and y polarized components from an internal
bine the results to mitigate cross polarization interference 15 local oscillator. The x polarized components of the signal
(XPI). More specifically, each output of the XPIC is an                  and LO are applied to one DBOR and the y polarized
optical signal with an electric field that is significantly              components are applied to another DBOR. Thus, the
amplitude and/or phase modulated by only one of the                      DBORs produce currents i 1 (t) and iit) containing modula-
originally transmitted signals. These outputs are then                   tion components from both originally transmitted signals.
applied to double balanced optical receivers (DBORs). Each 20 These currents are applied to an IF XPIC, which operates on
DBOR produces a current i 1 (t) or iit), that has an IF carrier          the input currents to produce output currents iit) and iit).
and contains significant modulation data from only one of                Each of these output currents has significant modulation
the originally transmitted signals. These currents are                   from only one of the transmitted signals. The quadrature
demodulated to reconstruct the transmitted baseband                      demodulators remove the carrier and phase-noise effects and
in-phase and quadrature waveforms.                                    25 produce the in-phase and quadrature waveforms associated
                                                                         with both transmitted signals.
   More specifically, with respect to FIG. 5, optical XPIC
320 of a receiving device 450 operates in the same manner                   Referring now to FIG. 6, a block diagram of an illustrative
as discussed for FIG. 3. In this case, however, coherent                 embodiment of receiving device 600 operating in conjunc-
heterodyne receivers rather than IM-DD receivers are used, 30 tion with an electrical intermediate frequency (IF) XPIC 670
and the optical XPIC output fields (~51 (t)) 330 and (~it))              is shown. IF XPIC 670 has the same form as optical XPIC
340 are routed to double balanced optical receivers                      320   except that complex filters 400, 410, 420, and 430 of
(DBORs) 500 and 510. A first DBOR 500 converts output                    FIG. 4A are now electrical and operate at microwave fre-
~ 1 (t) 330 into a first output current i 1 (t) 520, which is routed
                                                                         quencies rather than optical frequencies. As shown, receiv-
to a first demodulator 530. A second DBOR 510 converts 35 ing device 600 comprises optical receiver 605 including a
output ~sit) 340 into a second output current iit) 540,                  pair of polarization beam splitters 610 and 615 to receive
which is routed to a second demodulator 550. If the axes of              polarized optical signal fields. In particular, polarization
the LO polarization beam splitter are aligned with the x and             beam splitter 610 receives an optical signal field 620 over
y directions, and the polarization state of the optical LO is            optical fiber transmission medium 235. This received optical
adjusted such that the LO power is equally divided by the 40             signal  field 620 (~( t)) is formed by the superposition of two
polarization beam splitter, then the Jones vector specifying             modulated electric fields (identified as "~51 (t)" and "~it)").
the LO polarization state is given by                                    The electric fields ~ 1 (t) and ~it) are representative of the
                                                                         first and second polarized signal fields, respectively. The
                                                                (D.l)
                                                                         polarization state of received electric field components ~51 (t)
                                                                         and ~it) and the local oscillator ~(t) are specified by their
                                                                      45 respective Jones vector


                                                                                                                                           (E.l)
where PL is the average LO power.
1. Diagonalizer XPIC Signal Reconstruction
   If the optical XPIC is configured in accordance with                     50
equation (C.6), then the fields at the DBOR inputs will be
given by equation (C.9). The DBOR output currents i 1 (t) and
iit) are then given by

       i 1 (t)~R~a 1 (t)sin(w1Ft+<l>(t)+8 1(t) )+n 3(t)             (D.2) 55

       i2(t)~RVf'5PLa 2 (t)sin(Ul1Ft+<l>(t)+8 2(t)+i\L)+n 4(t)      (D.3)
                                                                                 Though in general the Jones vectors for the received signal
where "R" is the responsivity of the photodiodes. The                            fields are frequency dependent as described by equation
intermediate frequency (IF), denoted "wIF", is equal to the                      (B.4), for notational simplicity the frequency dependence of
difference between the received carrier frequency and the                   60   the field parameters will be suppressed in the analysis that
frequency of the local oscillator (wIF=w 5-wL). Also, "cp(t)"                    follows. Also, polarization beam splitter 615 receives an
is the difference between the phase noise of the incoming                        optical control signal 625 from a local oscillator 630
optical signal and the phase noise of optical local oscillator                   employed within, or in close proximity to receiving device
(cp(t)=cjls(t)-<PL(t)). The components nit) and nit) are noise                   600. The received optical signal electric field (referred to as
terms that account for shot and thermal noise, and also ASE                 65   "~(t)") is defined by equation (E.2) and the electric field of
if optical amplifiers are present in the fiber optic                             the local oscillator 625 (referred to as "~L(t)") is defined in
transmission-medium. These results show that the output of                       equation (E.3).
            Case 5:21-cv-03075-VKD Document 1-1 Filed 04/27/21 Page 15 of 23


                                                                          US 6,782,211 Bl
                                          11                                                                                                      12

                                                                                                                l; a:).s~x1af(t) + ( l; a:).s~x2a~(t) + (~ ).sfx +
          £ 5 (t) = [.ssx1a1 (t)cos(wst + c/Js(t) +   81 (t) + bsxJ) +           (E.2)                                                                                                  (E.7)
                                                                                              1£1 (t)l 2   =(
                 "sx2a2(t)cos(wst + ¢s(t) + 82(t) + bsx2)]x +
                                                                                                           (1 - a:).ssx1.Ssx2a1 (t)a2(t)cos(81 (t) - 82(t)      + bsxJ - bsx2) +
                  [.ssy1a1 (t)cos(wst + ¢s(t) + 81 (t) + bsyJ) +                         5
                                                                                                            ,,; (1 - a:)a: .SsxJ.SLxal (t)sin(w!Ft + ¢(t) + 81 (t) + bsxJ) +

                                                                                                                         ,,; (1 - a:)a: .Ssx2.sLxa2(t)sin(w1Ft + ¢(t) + 82(t) + bsx2)



                                                                                         10
                                                                                 (E.3)
                                                                                                                                                                                        (E.8)
                                                                                              1£2 (t)I 2 = (0:)2
                                                                                                            2 "sx1a12(t) + (0:)2   2 + (l-a:)2
                                                                                                                            2 "sx2a2(t) - - "Lx +
                                                                                                                                          2
It is appreciated that the terms "w 5" and "wL" denote the
                                                                                (a:).ssxt.Ssx2a1 (t)a2(t)cos81 (t) - 82(t) + bsxJ - bsx2) -
carrier frequency of optical signal 625 and the frequency of
the local oscillator 630; "8 1 (t)" and "Bit)" denote the phase 15            ,,; (1 - a:)a: .SsxJ.SLxal (t)sin(w!Ft + ¢(t) + 81 (t) + bsxJ) -

modulation of the independent first and second signals;                                     ,,; (1 - a:)a: .Ssx2.sLxa2(t)sin(w1Ft + ¢(t) + 82(t) + bsx2)
"a1 (t)" and "ait)" denote the amplitude modulation of the
independent first and second signals, and "cps(t)" and "<PL(t)"
are Brownian motion or Wiener phase noise processes for               The intermediate frequency (IF) is denoted as "wIF,, and is
the received optical carrier and the local oscillator respec- 20 the difference between the received carrier frequency and
tively.                                                               the frequency of the local oscillator (wIF=w 5 -wL). Also,
                                                                      "cp(t)" is the difference between the phase noise of incoming
   It is contemplated, but not required, that the first and
                                                                      optical signal 620 and the phase noise of optical local
second signals forming optical signal 620 modulate the same
                                                                      oscillator 625 (cp(t)=cjls(t)-<PL(t)).
carrier. Also, it is desirable that the polarization of the signal 25
components from local oscillator 630 be maintained such                  For DBORl 635, the output current (i1 (t)) is computed in
                                                                      accordance to equation (E.9).
that ELx""ELy"
   Polarization beam splitters 610 and 615 are used to                                                                          2        2
                                                                                                            i 1 (t)=R(l,; 1 (t)l -lfa(t)l )+n 1 (t)                                      (E.9)
separate the incoming optical field 620 and optical local
                                                             30
oscillator field 625 into x and y (polarized) field compo-                                    The term "R" is equal to the responsivity of photodiodes 645
nents. Each of these field components is routed to different                                  and 660. The component "n1 (t)" accounts for the shot and
directional coupler; namely, the x components are routed to                                   thermal noise and is a white Gaussian noise process with
a directional coupler 640 of a first double balanced optical                                  power spectral density (psd) specified by
receiver (DBORl) 635 and the y component is routed to a 35
directional coupler 655 of a second double balanced optical                                                                                                                             (E.10)
receiver (DBOR2) 650. As shown, each directional coupler
640 or 655 is a four port device that independently performs
the following transformation on the x and y components
                                                                                              where "e" is the electronic charge (1.602xl0- 19 C), "k" is
                                                                                         40
                                                                                              the Boltzmann constant (1.38xl0- 23 J/0 K.), "T" is the
                                                                                 (E.4)
                                                                                              absolute temperature ( 0 K.), "F" is the noise factor of the
                                                                                              amplifier following the photodiodes of DBORl 635, and
                                                                                              "RL" is the equivalent load resistance seen by DBORl 635.
                                                                                              For example, using a selected power coupling coefficient
                                                                                         45
where "a" is the power coupling coefficient ranging from 0                                    (e.g., a=1h), the output of DBORl 635 is the following:
to 1. Thus, the outputs of directional coupler 640 that
receives the x components of the signal and LO electric
                                                                                                            i 1(t)=R[ EsxlELxa 1(t)sin( w!Ft30 <l>(t)+8 1 (t)+05 x 1 )+
                                                                                                                 E sx 2ELxa 2(t)sin( W IFt+<l>(t)+8 2(t)+i\5 x2) ]+n 1 (t)              (E.11)
fields are defined as follows:
                                                                                         50
                                                                                              Similarly, the output (iit)) of DBOR2 650 that receives the
       £ 1 (t)   = [~(.ssx1a1(t)cos(wst+¢s(t) + 81(t) + bsx1) +                  (E.SJ        y polarized signal and LO components is computed as
                      .ssx2a2(t)cos(wst + c/Js(t) + 82(t) + bsx2)) -
                                                      ~.sLxsin(wLt + ¢L(t)) ]x                              i 2(t)=R[ Esyi ELya, (t)sin( w 1Ft+<l>(t)+8 1 (t)+i\ 5 y1 -i\L)+
                                                                                                                 E Sy2EL ya2 (t)sin( (J) I pt+<l>(t)+82 (t )+I> Sy2-i\L) ]+n2(t)        (E.12)

       £ 2(t) =    [-~ (.ssx1a1 (t)sin(wst + c/Js(t) + 81 (t) + bsxJ) +          (E.6) 55
                                                                                              where the power spectral density of the noise current for this
                      .Ssx2a2(t)sin(wst+ c/Js(t) + 82(t) + bsx2)) +
                                                                                              channel is given by
                                               ~ .S[xCOS(WLt + c/JL(t))jx

                                                                                                                      2
                                                                                                                           4kTF                                                         (E.13)
                                                                                         60                 N 2 = eR.sLy + --
                                                                                                                            RL
   As further shown in FIG. 6, each of the photodetector
diodes 645 and 660 respond with a current proportional to
the incident instantaneous optical power I~( t)l 2 . High fre-                                If optical amplifiers are present in the fiber optic transmis-
quency components are neglected when outside the band-                                        sion medium, then an appropriate ASE component should be
width of diodes 645 and 660. Expressions for the optical                                 65   added to equations (E.10) and (E.13). Thus, the outputs
power at the two photodiodes 645 and 660 are set forth in                                     (i 1 (t), iit)) of DBORs 635 and 650 can be expressed in
equations (E.7, E.8).                                                                         matrix form.
            Case 5:21-cv-03075-VKD Document 1-1 Filed 04/27/21 Page 16 of 23


                                                                  US 6,782,211 Bl
                                        13                                                                                 14
                                                                                  The input noise power spectral densities "Ni'' and "N2 " are
                                                                    (E.14)        specified by equations (E.10) and (E.13) and "wmn(w)"
                                                                                  (m=l,2; n=l,2) are the corresponding elements of the com-
                                                                                  plex XPIC matrix W(w). Equations (E.23) and (E.24) are
                                                                                  easily verified by anyone with knowledge of linear system
                  [s1(t) l+ [n1(t)l}·                                        5
                   s2(t)     n2(t)                                                theory.
                                                                                     In order to completely cancel cross polarization interfer-
                                                                                  ence (XPI) and fiber dispersion effects, it is contemplated
which has the form                                                                that the XPIC transfer function matrix W(w) should be
                                                                             10   configured in order to force the cross polarization interfer-
                     i1(t)] =Re{x[ s1(t)] + [n1(t) ]}
                    [t2(t)
                                                                    (E.15)        ence to zero.
                                   s2(t)     n2(t)                                1. Diagonalizer XPIC Signal Reconstruction
                                                                                     Referring back to FIG. 6, one method of achieving
                                                                                  interference cancellation is to determine the form of the
where                                                                        15   XPIC matrix W( w) that forces the cross polarization inter-
                                                                                  ference to zero, which is equivalent to diagonalizing the
                                                                    (E.16)
                                                                                  overall link transmission matrix W(w)X(w) (referred to as
is the complex form of the first IF signal,                                       "zero-forcing cancellation"). Provided that the XPI matrix
                                                                                  X(w) is invertible then the form of the diagonalizer XPIC
                                                                    (E.17) 20     matrix is
is the complex form of the second IF signal, and                                                                                                                (E.25)

        vk(t)=ak(t)d"kV)=l,(t)+jQk(t)                               (E.18)
                                                                                                              '°Sy2(w) ,A'sy2iw)-8L)      - Esx2(w) eJOsx2(w)
is the complex envelope representation of the information                    25         X(wr 1 = K(w)            Eu
                                                                                                                                              '°Ly
bearing signal component.                                                                                    - '°Sy1(w) ,)(ssy1lwi-8L)     Esx1(w) eJOsx1(w)
   The 2x2 complex matrix X in equation (E.15) represents                                                        '°Lx                        '°Ly
the cross polarization interference (XPI) of the two received
signals as set forth in equation (E.19).
                                                                                  where the complex scaler K( w) is given by
                                                                             30
                                                                    (E.19)
                                                                                                                                                                (E.26)
        X=                                                                                K(w) = - - - - - - - - - - -
                                                                                                 R(tosx1 (w )tosy2(w )eJ(8sx1iw)+8sy2iw)-8L) -


                                                                             35
When the polarization states of the received optical fields are
frequency dependent due to the effects of the fiber optic
transmission medium, then the form of the frequency depen-                        Equations (E.25) and (E.26) are easily verified by anyone
dent XPI matrix X( w) is                                                          with knowledge of linear algebra. If XPIC 670 is configured
                                                                                  according to the matrix W(w)diag' then the desired signals
                                                                             40   will be identically reconstructed and the input to demodu-
                                                                    (E.20)
                                                                                  lators 675 and 680 will be the following:

                                                                                                     i,(t)
                                                                                                   [ t4(t)
                                                                                                             l =Re{[ s1(t) l + [n3(t) ]}                        (E.27)
                                                                                                                        s2(t)     n4(t)
with the frequency response of the optical signal field                      45
polarization parameters now translated to the IF range by the
downconversion process of DBORs 635 and 650. The form                             or equivalently
of equation (E.15) in this case is
                                                                                                                                                                (E.28)

              i1(t)
            [ i1(t)
                      l =Re{I '1{X(w))* [s1(t) l + [n1(t) ]}        (E.21)   50
                                                                                        i 4(t)=a 2(t)cos( wIFt+<l>(t)+8 2(t) )+n4(t)                            (E.29)
                                           s2(t)       n2(t)
                                                                                  where "nit)" and "nit)" are Gaussian noise processes with
                                                                                  psd specified by equations (E.23) and (E.24) respectively.
Thus, the output from XPIC 670 can be expressed in matrix                            From equations (E.28) and (E.29), it is evident that the
form as follows:                                                             55   transmitted signals can be recovered at the receiving device
                                                                                  provided that the XPI matrix of equation (E.25) is invertible.
          i,(t)
        [ t4(t)
                  l =Re{r1{W(w){X(w)}* [s1(t) l+ [n3(t)]}.          (E.22)
                                                                                  This requirement will be met unless the optical fiber trans-
                                               s2(t)      n4(t)                   mission medium is perfectly polarizing and the received
                                                                                  signals therefore have identical polarization states or states
                                                                             60   that differ only in magnitude. That is, if
where "W( w)" represents the frequency dependent 2x2
complex XPIC matrix and nit) and nit) are Gaussian
processes with one-sided power spectral densities as defined                            £sx2(w) eJ(8n2lw)-8,y2lwl) = £sx1(w) eJ(8n1lw)-8,y1lwl)                 (E.30)
                                                                                        '°Sy2(W)                     '°SyJ(W)
by "N3 " and N4 "
                                                                             65
        N3 (w)=lw 11 (w)l2N1+lwdw)l2N2                              (E.23)
                                                                                  then the XPI matrix is singular and the zero-forcing solution
        N4(w )=lw21( w)i 2N, +lw22( w)l 2N2.                        (E.24)        does not exist. Fortunately it has been shown theoretically
         Case 5:21-cv-03075-VKD Document 1-1 Filed 04/27/21 Page 17 of 23


                                                    US 6,782,211 Bl
                                     15                                                                   16
and experimentally that when optical signals with orthogo-
nal polarizations are launched into a long fiber, orthogonal-
ity is substantially preserved. Measurements made for 150                        1
                                                                            PE = -etfc
                                                                                 2
                                                                                       (             a1
                                                                                           ~ lwu 2 + lwnl 2
                                                                                                              {£;)
                                                                                                              ~No
                                                                                                                  No
                                                                                                                             (E.37)


kilometers of standard, single mode optical fiber indicate a                                     1


loss in orthogonality of less than 6 degrees.                    5
   To serve as an example of the expected XPIC link
performance, the bit-error rate (BER) of the diagonalizer             Equation (E.37) is plotted in FIG. 7 for varying amounts of
XPIC receiver for binary phase shift keying (BPSK) and                loss of orthogonality (dashed) along with monte-carlo simu-
quadrature phase shift keying (QPSK) modulation and an                lation results (solid). Curves are shown for received optical
XPI matrix with no frequency dependence will be evaluated.       10   signals having 0, 10, 20, 30, and 40 degrees loss of orthogo-
The well-known expression for the probability of bit error or         nality. The plots show that the BER performance with the
bit error rate for BPSK with ideal carrier phase recovery and         diagonalizer XPIC is equal to that of the optimum receiver
detection is                                                          when the received signals are orthogonally polarized and the
                                                                      degradation from ideal performance is negligible when the
                                                        (E.31) 15     loss of orthogonality is less than ten degrees. The XPIC
                                                                      receiver is therefore able to double the link bandwidth
                                                                      efficiency with almost no degradation in BER performance
                                                                      relative the conventional optimum receiver.
where Es and N0 are the symbol energy and AWGN one-                   2. MMSE XPIC Signal Reconstruction
sided psd at the demodulator input, respectively. In order to    20
characterize the XPIC receiver this relation must be modi-               The diagonalizer solution completely eliminates XPI, but
fied to account for the effect of the XPIC network on the             at the expense of a degraded signal-to-noise ratio (SNR)
signals and AWGN. Since the diagonalizer XPIC identically             when the components forming the received optical electric
reconstructs the transmitted signals at the demodulator               field 620 of FIG. 6 are non-orthogonal. Another solution that
inputs, the expression for Es is given by                        25   would produce a compromise between interference cancel-
                                                                      lation and SNR reduction is the minimum mean square error
                                                        (E.32)        (MMSE) XPIC solution. The analysis of the MMSE XPIC
                                                                      solution is complicated by the fact that it is dependent on
                                                                      implementation issues such as the demodulator architecture
                                                                 30
                                                                      and IF carrier frequencies and symbol rates of the two
where E{-} represents the expectation operator. If the aver-          received signals.
age symbol energy Esk for polarization channel k is defined
as the total average energy per symbol at the both XPIC                  To facilitate analysis of the MMSE XPIC solution, a
inputs due to signal sk( t)                                           number of conditions are assumed. First, the XPI matrix X
                                                                 35   is assumed to have no frequency dependence over the IF
                                                        (E.33)        bandwidth of interest. Second, receiving device 600 uses
                                                                      ideal quadrature demodulators that are able to track the
                                                                      phase noise of the desired signal in each channel. Third, the
                   2
      E,2 , = (lxd + lx22I )E    2Jo lv2(t)I 2}
                              2{)(Ts          dit
                                                        (E.34)
                                                                      received signals are assumed to be mean zero and indepen-
                                                                 40   dent with stationary distribution, and the noise of each
                                                                      channel is assumed to be independent stationary additive
then the expression for the bit error rate for the first              white Gaussian noise (AWGN). Finally, the IF carrier fre-
polarization channel of an XPIC receiver is                           quencies and symbol rates are identical for both channels
                                                                      and the symbols are time aligned. The last assumption
                                                                 45   corresponds to a worst case XPI scenario and results in an
                                                        (E.35)
                                                                      upper bound to the system bit error rate (BER) performance.
                                                                      Under these conditions the MMSE solution can be deter-
                                                                      mined.
where N3 is the psd at the XPIC output specified by equation     50
                                                                         In the most general system where separate lasers are used
(E.23) and the parameter a1 is given by                               for the orthogonal components at either transmitting device
                                                                      210 or receiving device 600, the phase noise on each channel
                       1                                (E.36)        will be different. In this case, ideal carrier phase recovery
      a1=----;=====
           ~ lxu   2
                   1   + lx21 l2
                                                                      removes the phase fluctuations from the desired signals in
                                                                 55   each channel and creates additional phase noise in the
                                                                      interference signal. The mean square error caused by the
Each BPSK symbol carries one bit of information and the               interference signal in a quadrature demodulator depends
symbol energy Es is therefore equal the bit energy Eb. It             only on the magnitude of the interference and is independent
should be noted that for the diagonalizer XPIC system using           of the phase. Consequently, the optimum MMSE XPIC
QPSK with ideal quadrature demodulation there is no inter-       60   solution for a receiving device with ideal carrier phase
action between the in-phase and quadrature components and             recover is independent of phase noise, and the system model
by simply replacing the symbol energy Es1 with bit energy             used to derive the form of the network need not include
Eb, equation (E.35) specifies the bit error rate for both BPSK        phase noise or phase recovery effects.
and QPSK. In addition, if ELx=ELy then from equations (E.10)             For the purpose of deriving the MMSE XPIC solution, the
and (E.13) N 1 =N2 . Substituting Eb for Es 1 and using equa-    65   complex decision variable vector representing the outputs of
tion (E.23) with a single noise psd parameter N0 for both N 1         two ideal quadrature demodulators and detectors at sample
and N 2 , equation (E.35) becomes                                     time nTs can therefore be represented as
         Case 5:21-cv-03075-VKD Document 1-1 Filed 04/27/21 Page 18 of 23


                                                                   US 6,782,211 Bl
                                        17                                                                                             18
                                                                                                                                 -continued
      z(n) =
               )JnT,
               2   (n-l)Ts
                             u(t- (n- l)T,)W(Xl'(t)   + a(t)] dt
                                                                     (E.38)
                                                                                         Rn -  -[CT~/
                                                                                                     0         ~2
                                                                                                                 0     l
                                                                                                                       '
                                                                                                                                                         (E.48)



                                                                              5
where "u(t)" is the signal pulse shape, "X" is the XPI matrix
of equation (E.19), "W" is the XPIC matrix, "y(t)" is a                            where "as/" and "an/" are the variances of the decision
vector representing the signal complex envelopes v 1 (t) and                       variable component due to the desired signal and AWGN
vit), and "n(t)" is an AWGN noise vector with components                           respectively without XPI or XPIC. For ideal quadrature
n 1 (t) and nit). That is, the IF carrier frequency is removed                10
                                                                                   demodulation and detection of linear modulation formats
in the ideal quadrature demodulation process and the result-                       such as PSK with non-return to zero (NRZ) pulse shape and
ing baseband in-phase and quadrature signals are processed                         QAM these variances are given by
with ideal correlation detection. Any residual phase noise
following the ideal quadrature demodulation process can be                                                                                               (E.49)
neglected for the reasons previously stated. The power                        15
spectral densities of n 1 ( t) and nit) are given by equations
(E.10) and (E.13) respectively. For notational simplicity,                               ~k =       E:Nk    k = ), 2                                     (E.50)
equation (E.38) will be written as

      1'.(n)=W<X y_(t)+!J.(t)>                                       (E.39) 20
                                                                                   where "vk(t)" is the complex envelope of the information-
                                                                                   bearing signal component, Nk are the AWGN power spectral
where"<>" represents the ideal demodulation and detection
                                                                                   densities given by equations (E.10) and (E.13), and "E" is the
operator as previously described. The MMSE value for the
                                                                                   energy of the spectrum shaping pulse given by
XPIC matrix Wmmse is equal to [R- 1 P]H, where "R" is the
correlation matrix of the decision variables without XPIC
(see equation E.40) and "P" is the cross correlation between
                                                                              25
                                                                                         E:
                                                                                                )LT,
                                                                                              = -          u 2 (t)dt.
                                                                                                                                                         (E.51)

the decision variable vector without XPIC and the desired                                       2    0

decision variable vector d (see equation E.41) as described
below.
                                                                              30
                                                                                   Using equations (E.40-E.43), and the fact that Psa=R,, the
                                                                     (E.40)        MMSE XPIC matrix is specified by

                                                                     (E.41)                                                                              (E.52)

  If the noise is mean zero and independent of the signals,                   35
then the correlation matrix R and the cross correlation
matrix P can be expressed as the following:                                        Using equations (E.47) and (E.48), the signal and nmse
                                                                                   dependent term is
                                                                     (E.42)
                                                                              40
                                                                     (E.43)
                                                                                                               cr;1            cr;2                      (E.53)
                                                                                                             cr~ xu
                                                                                         R;; 1 XRs =
                                                                                                                   1           CT~J X12

where "R/' and "Rn" are the correlation matrices of the                                                        cr;1            cr;2
                                                                                                                               -X22
signal and AWGN components of the decision variables                                                         CT~2 X21          (T~
respectively and Psd is the cross correlation between the                     45
signal components of the decision variable and the desired
decision variables
                                                                                   If the average symbol energy "Es;' is defined as the total
                                                                                   average energy per symbol at both inputs to the XPIC 670
                                                                     (E.44)
                                                                                   due to signal sk( t)
                                                                              50
                                                                     (E.45)
                                                                                                           2
                                                                                         E,1 =(lxul +lx21I )E
                                                                                                                           2
                                                                                                                                  2Jo(Ts lv1(t)I 2 dt}
                                                                                                                                { j                      (E.54)
                                                                     (E.46)

                                                                                                    2       2 { j (Ts      2 }                           (E.55)
The desired decision variable vector d=<y(t)> is simply the                   55         E,2 = (lxnl + lx22I )E 2Jo lv2(t)I dt
response of the ideal detector to the signals without XPI or
XPIC. That is, the response of the ideal receiver to the
transmitted signals without distortion or polarization mis-
alignment effects.                                                                 then from equation (E.49) the variances of the decision
                                                                                   variable component due to the signals are the following:
   For wide-sense stationary, mean zero, independent signal                   60
and noise components the correlation and cross correlation
                                                                                                                                                         (E.56)
matrices are

                                                                     (E.47)                                                                              (E.57)
                                                                              65
         Case 5:21-cv-03075-VKD Document 1-1 Filed 04/27/21 Page 19 of 23


                                                                       US 6,782,211 Bl
                                        19                                                                                      20
Substituting (E.50), (E.56), and (E.57) into equation (E.53)                                  Re{z 1 }"'-X+y                                                  (E.64)


                     Es1          xu         Es2         X12             (E.58)        where "x" accounts for the desired signal and the AWGN
                     N; lxu 12 + lx21 l2     N1 lxnl 2 + lx221 2
                     Es]          X21        Es2         X12                      5           x=c 11 El1 +Re{N}                                               (E.65)
                     Ni lxu 12 + lx21 l2     N1 lxd 2 + lx221 2
                                                                                       and "y" accounts for the effects of the XPI
This result along with equation (E.52) shows the explicit
                                                                                                                                                              (E.66)
dependence of the MMSE XPIC solution on the XPI matrix                            10
X and the SNR at input of XPIC 670 of FIG. 6. Equation
                                                                                       The probability density function of the decision variable
(E.52) reduces the diagonalizer solution in the limit of large
SNR in agreement with intuition. For orthogonally polarized                            component specified by equation (E.65) is
and equal power received signals, and for LO power equally
divided between the x and y polarized field components, the                       15          '( ) - -
                                                                                                            1       _1(~)2
                                                                                                                    2 __11_
                                                                                                                                                              (E.67)
                                                                                             Jx X   -           e       2
MMSE XPIC is also a diagonalizer at any SNR.                                                            lW"N

   To serve as an example of the expected link performance
with an MMSE XPIC, the bit error rate for BPSK modula-
tion and an XPI matrix with no frequency dependence will                               where "µ" is the decision variable component due to the
be evaluated. It was previously pointed out that the MMSE                              desired signal. For I 1 in the 'mark' state the value ofµ is
                                                                                  20
solution for the XPIC is independent of phase noise and
phase recovery effects. This is not the case in general for the                                                                                               (E.68)
bit error rate, and phase noise effects must be accounted for
in the analysis. The expression for the decision variables
including ideal phase recovery is                                                 25


      z(n) =
               )JnT,         u(t- (n - l)T,)DW[X.>:(t)   + a(t)] dit
                                                                         (E.59)
                                                                                       where "Es 1 " is the total symbol energy at the XPIC network
                                                                                       input in both channels due to signal s 1 (t). The pdf of the XPI
               2   (n-l)Ts
                                                                                       decision variable component specified by equation (E.66)
                                                                                       assuming equi-probable symbols is
where the vector "~(t)" is the IF signal vector with compo-                       30

nents specified by equations (E.16) and (E.17) and "D" is a                                             1                                                     (E.69)
                                                                                              fy(y) =   2 [b(y -l)i) + b(y + l)i)]
matrix representing the ideal demodulation process

                                                                            6
                                                                         (E. 0)   35   where "110" represents the Dirac delta function and the
                                                                                       parameter "rii'' is given by

                                                                                                                                                              (E.70)
This form of the demodulation matrix assumes that single
lasers are split to generate the orthogonal optical carriers in                   40
the transmitter and the optical LO components in the
receiver. In this case the IF phase noise on each channel will
be identical and is removed in the demodulation process.                               From equation (E.64) the pdf of the real component of the
Assuming a rectangular pulse shape u(t), the component of                              decision variable z 1 is the convolution of fx(x) and fy(y)
the decision variable vector corresponding to channel 1 at                        45
sample time n=l is given by                                                                                                                                   (E.71)
                                                                                              f,,(z) = J:fx(z- y)fy(y)diy
                                                                         (E.61)

where "Ik+jQk" are the data symbols of signal "sk(t)" during
the first symbol interval and where "c and c " are                                50   and the probability of symbol error or bit error rate for I 1 in
                                           11        12
elements of the overall link transmission matrix specified by                          the 'mark' state is given by

       C=WX.                                                             (E.62)                                                                               (E.72)

The component N is a complex Gaussian distributed random                          55
variable with variance
                                                                                       Evaluating equation (E. 72), the probability of error is
                                                                         (E.63)

where "N3 " is the psd at XPIC output specified by equation
(E.23). For BPSK Q1 (n)=Qin)=0 and the demodulator                                60
                                                                                           1 [etfc ( a1cu~{E;;
                                                                                       PE= 4               ti"; +a2Re{c 12 }~        {E;;)
                                                                                                                                      ti";   +
                                                                                                                                                              (E.73)


extracts the real component of the complex decision vari-
able. When the XPIC is configured according to the MMSE
solution the diagonal elements of the link transmission
                                                                                                                          erfc (a1cu~{E;;            {E;;)]
                                                                                                                                      ti"; -a2Re{c!2}~ti";
matrix C are real but the off-diagonal elements can be
complex. The real portion of equation (E.61) can therefore                        65
be expressed as the sum of two independent random vari-                                where "N3 " is given by equation (E.23), the parameter "ai''
ables                                                                                  is given by equation (E.36), and parameter "a2 " is
            Case 5:21-cv-03075-VKD Document 1-1 Filed 04/27/21 Page 20 of 23


                                                     US 6,782,211 Bl
                                          21                                                            22
                        1                                (E.74)                                                                       (E.77)
       a2   =                        .
                ~ lxnl 2 + lx221 2
                                                                   5

Although this result was derived for a transmitted 'mark'               where 1.jl 1 and1.jl 2 are the angles of w 11 and w 22 respectively.
state it is also valid for a 'space' state due to the symmetry          These phase terms have no effect on the noise statistics and
                                                                        can be considered constant as long as the signal polarization
of the BPSK constellation. Equation (E.73) reduces to the
                                                                        variation and consequently the XPIC variation is slow
expression obtained for the BER of the diagonalizer XPIC           10   relative to the demodulator phase tracking capability. This
when C=I. Substituting Eb for Es1 and Es2 and using                     requirement is easily met in practice and the implementation
equation (E.23) with a single noise psd parameter N 0 for               using purely real diagonal elements therefore has identical
both N 1 and N 2 , equation (E.73) becomes                              performance to the XPIC with four complex elements.

      1r
PE = -4 etfc
                (a1c11 + a2Re{c12} ~ No
                        2
                                         {£;)   +
                                                         (E.75)    15               F. Baseband XPIC Receiver Analysis

                 ~lw111 + lwnl  2        No                            When implemented with a baseband XPIC, the receiving
                                                                  device may function to split the received optical signal
                                                                  having an electric field _!;s(t) into components _!;5 y(t) and
                                                                  ~y(t), which are polarized in the x and y directions, respec-
                                                               20
                                                                  tively. The receiving device also includes a polarization
                                                                  beam splitter that produces x and y polarized components
                                                                  from an internal local oscillator. The x and y polarized
FIG. 8 shows plots of equation (E.75) with varying amounts        components are applied to different DBORs. Thus, the
of loss of orthogonality (dashed) along with monte-carlo          DBORs produce currents containing components from both
                                                               25
simulation results (solid). The simulations were performed        originally transmitted signals. After removing the IF carrier
using a 128 length pseudo-random number (PN) sequence             and phase noise, the quadrature demodulators produce
with a four symbol offset between the dual polarized bit          in-phase and quadrature waveforms that contain compo-
streams. A Weiner process phase noise model was used and          nents from the in-phase and quadrature waveforms of both
the resulting full width at half maximum (FWHM) line 30 transmitted signals. The XPIC reconstructs the in-phase and
width was 2 percent of the symbol frequency. Curves are           quadrature components of the transmitted signals by com-
shown for received optical signals having 0, 10, 20, 30, and      plex filtering or weighting of the demodulated waveforms,
40 degrees loss of orthogonality. The plots show that, like       and then recombining the results.
the diagonalizer XPIC, the BER performance with the                    More specifically, referring now to FIG. 9, a block dia-
MMSE XPIC is equal to that of the optimum receiver when 35 gram of an exemplary implementation using a coherent
the received signals are orthogonally polarized and the           receiving device and a baseband XPIC 950 is shown. The
degradation from ideal performance is negligible when the         structure of receiving device 900 is identical to receiving
                                                                  device 600 of FIG. 6 up to the outputs of DBORs 910 and
loss of orthogonality is less than ten degrees. The MMSE
                                                                  920, and the expressions for i1 (t) and iit) are therefore given
XPIC receiver is therefore able to double the link bandwidth
                                                               40 by equations (E.15) when the XPI is frequency independent
efficiency with almost no degradation in BER performance
                                                                  and equations (E.21) when the XPI is frequency dependent.
relative the conventional optimum receiver. Comparing the         These IF signal currents i1 (t) and iit) are then input to ideal
BER performance of the diagonalizer XPIC receiver shown           quadrature demodulators 930 and 940. Demodulators 930
in FIG. 7 to that of the MMSE XPIC receiver shown in FIG.         and 940 function to multiply the complex argument of
8 demonstrates that their performance is very similar, but the
                                                               45 equation (E.15) by a demodulation matrix D of the form
MMSE solution is slightly superior to the diagonalizer
solution in general.                                                                                                           (F.l)
   As described above, it is contemplated that frequency
independent diagonalizer and MMSE XPIC solutions
require that IF XPI C 670 consists of four ( 4) complex 50
elements. These solutions are not unique since any practical      where cp'(t) is the received phase noise taking into account
demodulator is insensitive to a fixed or slowly varying           the effect of the fiber transmission medium on the transmit-
carrier phase angle. The operations of XPIC 670 can be            ted phase noise cp(t). This removes the carrier and phase
simplified and a unique solution obtained by factoring out        noise dependence from the signal waveforms, and the real
the phase angle terms of the diagonal elements such that the   55 portion    of the resulting baseband waveforms are outputs
XPIC network consists of two real elements and two com-           1' 1 (t) and I'it), while the imaginary portions are outputs
plex elements. For example, referring to equation (E.25)          Q' 1 (t) and Q'it). Performing this procedure, the complex
through (E.27), if the XPIC matrix Wis configured accord-         outputs from demodulators 930 and 940 are specified by
ing to
                                                                   60                                                                  (F.2)
                                                                                z;(tJ] _1       [v1(t)l [n1(t)l
                                                          (E.76)
                                                                               [z;(t) =F [X(w))* v2 (t) + n2 (t)

                                                                        where z'k(t)=z'k(t)+jQ'/t) and the frequency response of
                                                                   65   X( co) is now translated from IF to baseband by the frequency
then the input to demodulators 675 and 680 specified by                 downconversion process of the demodulators. The statistics
equation (E.27) becomes                                                 of the noise processes n 1 (t) and nit) are unchanged by the
            Case 5:21-cv-03075-VKD Document 1-1 Filed 04/27/21 Page 21 of 23


                                                                        US 6,782,211 Bl
                                                23                                                                   24
down conversion operation. The outputs from complex                                           and (ii) a plurality of receivers each to receive an
baseband XPIC 950 are now specified by                                                        optical signal from the cross polarization interference
                                                                                              canceler.

      [
          Z! (t)
          ~00
                   l     l
                    = F- [W(w)X(w))
                                                   ~00
                                                         l
                                               * [VJ (t) + [n3(t)
                                                             ~00
                                                                    l      (F.3)
                                                                                   5
                                                                                           2. The system of claim 1 further comprising an optical
                                                                                        fiber transmission medium coupling the transmitting device
                                                                                        and the receiving device.
                                                                                           3. The system of claim 2, wherein the transmitting device
where nit) and nit) have power spectral densities specified                             includes
by equations (E.23) and (E.24) respectively.                                               a polarization beam splitter to separate a beam from a
1. Diagonalizer XPIC Signal Reconstruction                                         10
                                                                                              local oscillator into the orthogonally polarized optical
   If XPIC 950 is configured according to the diagonalizer                                    carriers; and
solution of equation (E.25), then XPIC 950 outputs are                                     a plurality of modulators to independently modulate the
determined by                                                                                 orthogonally polarized optical carriers with the infor-
                                                                                              mation bearing waveforms.
        Z! (t)
      [ Z2(t)
                   l [VJ l
                    =     (t)
                        V2(t)
                                 + [ ll3 (t)
                                     n4(t)
                                               l                           (F.4)   15      4. The system of claim 3, wherein the transmitting device
                                                                                        further includes a polarization combiner to produce a trans-
                                                                                        mit optical signal for transmission over the optical fiber
                                                                                        transmission medium.
The four ( 4) outputs of XPIC 950 are the real and imaginary                               5. The system of claim 2, wherein the orthogonally
components of equation (F.4) and are given by                                           polarized optical carriers modulated with independent infor-
                                                                                   20   mation bearing waveforms and propagated through the
      Re{[ Z2(t)(t) ]} = [Ii/i(t)(t) l+Re{[ n3(t)
               Z1
                                            n4(t)
                                                  ]}
                                                                           (F.5)        optical fiber transmission medium constitute an incoming
                                                                                        optical signal to the plurality of receivers.
                                                                                           6. The system of claim 1, wherein the receiving device
                                                                                        further comprises a first polarization beam splitter preceding
      rm{[ z1 (t) ]} = [ Q1 (t)] + 1m{[ n3(t) ]}                           (F.6)
                                                                                   25   the cross polarization interference canceler, the first polar-
               Z2(t)            Q1(t)               n4(t)
                                                                                        ization beam splitter to separate a received optical signal
                                                                                        field into orthogonally polarized field components.
The outputs of baseband XPIC 950 are therefore the desired                                 7. The system of claim 6, wherein each of the plurality of
information bearing waveforms and additive noise. Base-                                 optical elements associated with the cross polarization inter-
band XPIC 950 is, in fact, functionally equivalent to IF                           30   ference canceler of the receiving device is a complex optical
XPIC 670 of FIG. 6. For baseband XPIC systems, the form                                 elements to mitigate the non-ideal effects of the transmitter
of the frequency dependent and frequency independent                                    and optical fiber transmission medium on the received
XPIC networks are the same as for the optical and IF XPIC                               optical signal.
systems and are shown in FIGS. 4A and 4B respectively.                                     8. The system of claim 7, wherein the complex optical
Unlike the optical and IF XPIC systems, however, for the                                elements include optical filters.
                                                                                   35
baseband XPIC system each of the four complex filters of                                   9. The system of claim 6, wherein the receiving device
                                                                                        includes a second polarization beam splitter to separate a
FIG. 4A has the form shown graphically in FIG. lOB.
                                                                                        beam from a local oscillator into a plurality of orthogonally
   For the receiver as shown in FIG. 9, the recovered
                                                                                        polarized field components, a first polarized field component
baseband waveforms I(t) and Q(t) would be applied to                                    being routed to a first set of one or more receivers and a
matched filters or correlation detectors, the resulting wave-                      40   second polarized field component substantially orthogonal
forms would be sampled, and the decisions based on the                                  to the first polarized field component being routed to a
resulting samples would serve as optimal estimates of the                               second set of one or more receivers.
transmitted symbols. It is appreciated that sampling and                                   10. The system of claim 9, wherein the plurality of
analog-to-digital (ND) conversion could precede baseband                                coherent optical receivers of the receiving device produce a
XPIC 950, and the XPIC function could be implemented by                            45   plurality of electrical signals for demodulation, each of the
digitally processing the sampled decision variable data.                                plurality of electrical signals include significant modulation
   Of course, other embodiments may be employed without                                 data from only one of the transmitted orthogonally polarized
departing from the spirit and scope of the present invention.                           field components.
Although the analysis presented concentrated on PSK                                        11. The system of claim 1, wherein each of the plurality
modulation, XPIC is equally applicable to other coherent                           50   of receivers of the receiving device is an intensity modula-
modulation formats such as ASK, FSK, and QAM. XPIC                                      tion direct detection receiver that receives one of the optical
can also be used in conjunction with frequency division                                 signals from the cross polarization interference canceler.
multiplexing (FDM), wavelength division multiplexing                                       12. The system of claim 11, wherein the plurality of
(WDM), or coherent subcarrier multiplexing (SCM). The                                   intensity modulation direct detection receivers of the receiv-
invention should, therefore, be measured in terms of the                           55   ing device are used to detect wavelength division multi-
claims which follows.                                                                   plexed (WDM) signals.
   What is claimed is:                                                                     13. The system of claim 1, wherein each of the plurality
   1. A system comprising:                                                              of receivers of the receiving device is a coherent optical
   a transmitting device to modulate orthogonally polarized                             receiver.
      optical carriers with independent information bearing                        60      14. The system of claim 13, wherein at least one of the
      waveforms; and                                                                    plurality of coherent optical receivers includes a double
   a receiving device including (i) a cross polarization inter-                         balanced optical receiver.
      ference canceler that comprises a plurality of optical                               15. Implemented to receive an incoming optical signal, a
      elements each supporting a transfer function to collec-                           receiving device comprising:
      tively mitigate cross polarization interference and to                       65      a first polarization beam splitter to separate a received
      reconstruct the information bearing waveforms recov-                                    optical signal field of the incoming optical signal into
      ered from the orthogonally polarized optical carriers                                   orthogonally polarized components; and
         Case 5:21-cv-03075-VKD Document 1-1 Filed 04/27/21 Page 22 of 23


                                                    US 6,782,211 Bl
                             25                                                                  26
   a cross polarization interference canceler following the           30. A method comprising:
      first polarization beam splitter, the cross polarization        receiving an optical signal over a single fiber optic
      interference canceler comprises a plurality of outputs             transmission medium, the optical signal being one or
      and a plurality of elements each supporting a transfer             more polarized field components independently modu-
      function, each output of the plurality of outputs being 5          lated with independent information bearing wave-
      the sum of at least two element outputs.                           forms; and
   16. The receiving device of claim 15, wherein the first            processing the optical signal by (i) separating the optical
polarization beam splitter is in communication with one or               field of the optical signal into orthogonally polarized
more receivers being double balanced optical receivers.                  field components, (ii) routing each of the orthogonally
                                                                10       polarized field components to a coherent optical
   17. The receiving device of claim 16 further comprising
one or more demodulators each coupled to one of the double               receiver to produce a first output and a second output,
balanced optical receivers.                                              and (iii) transmitting the first and second outputs to a
   18. The receiving device of claim 16 further comprising               cross  polarization interference canceller (XPI C).
a second polarization beam splitter coupled to the one or
                                                                      31. The method of claim 30, wherein the cross polariza-
                                                                15 tion interference canceller is an intermediate frequency (IF)
more receivers.
                                                                   XPIC.
   19. The receiving device of claim 15, wherein the cross            32. The method of claim 30, wherein the first and second
polarization interference canceller (XPIC) is an optical           outputs are demodulated prior to transmission to the XPIC.
XPIC.                                                                 33. A method comprising:
   20. The receiving device of claim 19, further comprising 20
                                                                      receiving an optical signal over a single fiber optic
one or more intensity modulation direct detection (IM-DD)
                                                                         transmission medium, the optical signal being at least
fiber optic receivers in communication with the XPIC.
                                                                         two polarized field components independently modu-
   21. The receiving device of claim 19 further comprising
                                                                         lated with independent information bearing wave-
one or more coherent optical receivers in communications
                                                                         forms; and
with the XPIC.                                                  25
   22. The receiver of claim 15 further comprising:                   mitigating  cross polarization interference associated with
                                                                         the at least two modulated polarized field components
   a local oscillator;                                                   to reconstruct the information bearing waveforms using
   a second polarization beam splitter in communication                  a plurality of matrix coefficients being complex values
      with the local oscillator, the second polarization beam            to apply both amplitude scaling and phase shifting to
      splitter to receive an optical signal from the local 30            the at least two modulated polarized field components.
      oscillator; and                                                 34. The method of claim 33, wherein the mitigating of the
   one or more demodulators in communication with the              cross polarization interference comprises:
      cross polarization interference canceler.                       separating an optical field of the optical signal into
   23. The receiver of claim 15, wherein the cross polariza-             orthogonally polarized field components; and
tion interference canceler includes a plurality of generally 35       processing the orthogonally polarized field components
complex elements.                                                        by an optical cross polarization interference canceller.
   24. The receiving device of claim 15 further comprising            35. A method comprising:
at least two optical receivers and at least two demodulators          receiving at least two optical signals with independent
interposed between the at least two optical receivers and the            information bearing waveforms over a single fiber optic
                                                                40
cross polarization interference canceler, the at least two               transmission medium, the at least two optical signals
demodulators to translate intermediate frequency (IF) sig-               having been transmitted with generally orthogonal
nals into baseband signals.                                              polarization states; and
   25. The receiving device of claim 15, wherein the cross            mitigating cross polarization interference associated with
polarization interference canceller further mitigates polar-             the at least two optical signals to reconstruct the
                                                                45
ization mode dispersion associated with the incoming opti-               information bearing waveforms, mitigation of the cross
cal signals.                                                             polarization interference is accomplished through a
   26. A receiving device implemented to receive an incom-               matrix multiplication using a cross polarization inter-
ing optical signal, a receiving device comprising:                       ference canceler that produces the recovered signals
   a first polarization beam splitter to separate a received 50          with the minimum mean square error (MMSE) relative
      optical signal field of the incoming optical signal into           to the desired transmitted signals.
      orthogonally polarized components; and                          36. A method comprising:
   a cross polarization interference canceller (XPIC) in com-         receiving an optical signal over a single fiber optic
      munication with the first polarization beam splitter, the          transmission medium, the optical signal being one or
      XPIC being an electrical intermediate frequency (IF) 55            more polarized field components independently modu-
      XPIC.                                                              lated with independent information bearing wave-
   27. The receiving device of claim 26 further comprising               forms; and
a second polarization beam splitter that, along with the first        processing the optical signal by (i) separating the optical
polarization beam splitter, are in communication with at                 field of the optical signal into orthogonally polarized
least two optical receivers, the at least two optical receivers 60       field components, (ii) processing the orthogonally
to produce intermediate frequency (IF) signals transmitted to            polarized field components by an optical cross polar-
the IF XPIC.                                                             ization interference canceller (XPIC), (iii) routing out-
   28. The receiving device of claim 27, wherein the at least            puts of the optical XPIC to coherent optical receivers
two optical receivers are coherent optical receivers.                    that convert the outputs into corresponding current
   29. The method of claim 26 further comprising:               65       outputs, and (iv) demodulating the current outputs to
   mitigating polarization mode dispersion associated with               reconstruct baseband waveforms associated with the
      the incoming optical signals.                                      received optical signal.
      Case 5:21-cv-03075-VKD Document 1-1 Filed 04/27/21 Page 23 of 23


                                                   US 6,782,211 Bl
                           27                                                          28
37. A method comprising:                                        nformation bearing waveforms, the elimination of the
receiving at least two optical signals with independent         cross polarization interference is accomplished through
  information bearing waveforms over a single fiber optic       matrix multiplication using a diagonalizer cross polar-
                                                                ization interference cancellation network being a gen-
  transmission medium, the at least two optical signals 5
                                                                eral inverse of a transmission matrix associated with
  having been transmitted with generally orthogonal
                                                                the transmitter and the single fiber optic transmission
  polarization states; and
                                                                medium.
eliminating cross polarization interference associated
   with the at least two optical signals to reconstruct the i                   * * * * *
